Case 3:20-bk-31764-SHB          Doc 18 Filed 08/12/20 Entered 08/12/20 14:26:53                 Desc
                                Main Document     Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF TENNESSEE (KNOXVILLE)
________________________________________

IN RE: TONJA COGDILL                                          Case No. 3:20-bk-31764-SHB

                                                              Chapter 13
                              Debtor.
_______________________________________                       Hon. JUDGE BAUKNIGHT



                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY


                                        NOTICE OF HEARING

 Notice is hereby given that:

 A hearing will be held on the Motion for Relief from the Automatic Stay on September 2, 2020 at
 9:00 a.m. in Courtroom 1-C located at the United States Bankruptcy Court, Howard H. Baker Jr.
 U.S. Courthouse, 800 Market Street, Knoxville, Tennessee 37902.

 Your rights may be affected. You should read these papers carefully and discuss them with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
 consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend this
 hearing. If you do not attend the hearing, the court may decide that you do not oppose the relief
 sought in the Motion for Relief from the Automatic Stay and may enter an order granting that
 relief.

 Given the current public health crisis, hearings may be telephonic only. Please check the court’s
 website www.tneb.uscourts.gov prior to the hearing for instructions on whether to appear in
 person or by telephone. Information on how to call in and participate is also posted on the website.



       COMES NOW Secured Claimant 21st Mortgage Corporation ( “21st Mortgage” or “Secured

Claimant”), by and through its undersigned counsel, and hereby moves the Court to enter an Order

granting Motion for Relief from the Automatic Stay against Tonja Cogdill (“Debtor”) and pursuant

to 11 U.S.C. § 362, Federal Rule of Bankruptcy Procedure 4001, and other applicable provisions




                                                                                                    1
Case 3:20-bk-31764-SHB         Doc 18 Filed 08/12/20 Entered 08/12/20 14:26:53                   Desc
                               Main Document     Page 2 of 4



of the United States Bankruptcy Code and Federal Rules of Bankruptcy Procedure, and in support

thereof would show Court as follows:

       1.      Debtors filed for relief under Chapter 13 of the Bankruptcy Code on July 23, 2020.

       2.      21st Mortgage is a party in interest in this case as it is a secured creditor of Debtor.

       3.      On the date of filing of the petition in this case, the Debtor was indebted to Secured

Claimant for the sum of $40,606.63 plus accruing interest and other charges, on Account no.

xxxx1871 (the “Debt”).

       4.      Secured Claimant filed a claim in the amount of $40,606.63 with this Court on

August 11, 2020 Claim No. 2.

       5.      21st Mortgage is the holder of a secured claim against the Debtor as more fully

described in the Consumer Loan Note, Security Agreement and Disclosure Statement dated

November 6, 2015 (the “Agreement”). A true and correct copy of the Agreement is attached hereto,

incorporated herein, and labeled Exhibit 1.

       6.      By virtue of the Agreement, Movant holds a security interest in the following

property: 2016 Fleetwood 48x28 Manufactured Home, Serial No. FLE250TN1539221AB located

at 3245 Old Mill Branch Road, Sevierville, Tennessee (the “Affected Collateral”).

       7.      21st Mortgage’s lien is duly noted on the certificate of title to the Affected

Collateral, a true and correct copy of which is attached hereto, incorporated herein, and labeled

Exhibit 2.

       8.      Debtor defaulted on her payment obligations under the Agreement, resulting in 21st

Mortgage initiating a state court action to recover possession of the Affected Collateral on or about

December 3, 2019 in the General Sessions Court of Sevier County, Tennessee; Case Number 19-

C-98916.




                                                                                                     2
Case 3:20-bk-31764-SHB           Doc 18 Filed 08/12/20 Entered 08/12/20 14:26:53              Desc
                                 Main Document     Page 3 of 4



        9.        21st Mortgage was granted judgment for possession of the Affected Collateral on

June 29, 2020 (the “Judgment”). A true and correct copy of the Judgment is attached hereto,

incorporated herein, and labeled Exhibit 3.

        10.       Debtor has defaulted on her payment obligations in an amount not less than

$8,772.75

        9.        Debtor is unable to provide Secured Creditor with adequate protection.

        10.       Debtor does not appear to have any equity in the Affected Collateral.

        11.       The Affected Collateral is not necessary to an effective reorganization and may be

burdensome or of no value to the estate.

        12.       Secured Claimant requests that Rule 4001(a)(3) not apply to this Motion, thus

permitting it to immediately enforce and implement an order granting relief from the automatic

stay.

        WHEREFORE, PREMISES CONSIDERED, Secured Claimant prays that the automatic

stay in 11 U.S.C. §362 is terminated with respect to the Secured Claimant and its Affected

Collateral in order that Secured Claimant may proceed with requesting a Writ of Possession in the

replevin action filed in the General Sessions Court of Sevier County to recover the Affected

Collateral, and may dispose of the Affected Collateral under applicable non-bankruptcy law, and

for such other relief as may be appropriate, and the provisions of Rule 4001(a)(3) be hereby

waived.



          Respectfully submitted,

             /s/ Philip L. Robertson
             Philip L. Robertson, Esq. (BPR 21668)
             Robertson Law Group
             3401 Mallory Lane, Ste 200



                                                                                                  3
Case 3:20-bk-31764-SHB        Doc 18 Filed 08/12/20 Entered 08/12/20 14:26:53               Desc
                              Main Document     Page 4 of 4



         Franklin, TN 37067
         Office: (615) 819-1297
         probertson@robertsonlg.com
         Counsel for Secured Claimant



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of August 2020 that a true and correct copy of the
foregoing Motion for Relief from the Automatic Stay containing the Notice of Hearing, actual
copies of the attachments and exhibits to the Motion for Relief from the Automatic Stay, and the
proposed Order has been filed electronically via the Live Document Filing System of the U.S.
Bankruptcy Court to all those upon whom service is required:

Charles C. Harrison, Jr.
The Harrison Firm
227 Court Avenue
Sevierville, TN 37862
Counsel for Debtor

Gwendolyn M. Kerney
Chapter 13 Trustee
P.O. Box 228
Knoxville, TN 37901
Trustee

United States Trustee
800 Market Street, Ste 114
Howard H. Baker Jr. U.S. Courthouse
Knoxville, TN 37902
U.S. Trustee

        I hereby certify that on this the 12th day of August 2020 a true and correct copy of the
 foregoing Motion for Relief from the Automatic Stay containing the Notice of Hearing, actual
 copies of the attachments and exhibits to the Motion from Relief from the Automatic Stay, and
 the proposed Order, which was filed by 21st Mortgage Corporation, was served via first class,
 U.S. Mail, postage prepaid on the following:

 Tonja Cogdill
 3245 Old Mill Branch Road
 Sevierville, TN 37876


                                                           /s/ Philip L. Robertson




                                                                                                   4
